Citation Nr: 1108295	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-13 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for residuals of a tonsillectomy (claimed as swollen tonsils).



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1953 to April 1955, during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the RO.

In January 2011, the Veteran testified at a hearing held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.

The issues of service connection for sleep apnea; back disability; heart condition; carotid sinus hypersensitivity, neck condition, shoulder/arm condition; and whether new and material evidence has been submitted to reopen a claim of service connection for a deviated nasal septum have been raised by the record as indicated on a November 2006 written statement, May 2008 Form 9; and page 21 of the hearing transcript, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran's residuals of a tonsillectomy have been rated as noncompensable under Diagnostic Codes 6599-6516.  

A July 1955 rating decision granted service connection for residuals of a tonsillectomy.  The service treatment records noted that the Veteran was treated for tonsillitis, had mild congestion of the throat, and underwent a tonsillectomy.  A deviated nasal septum was noted in service; however, the RO concluded that the it was a constitutional or developmental abnormality and not a disability for service connection purposes.  (See July 1955 rating decision).

The Veteran filed a claim for a compensable rating in August 2006.  In a November 2006 written statement, the Veteran reported participating in organized boxing in service and being invited to participate in the North East Overseas Boxing Championship Tournament.  (See Special Orders dated April 1954).  He was the Iceland boxing champion for his weight class.  

The Veteran reported, in part, receiving many blows to the face and stated, in essence, that he continued to have difficulty with his throat and neck despite his tonsillectomy, particularly with swelling and pain.  He had his uvula removed, but still continued to have problems with swelling, breathing and swallowing.  He also stated that he has a titanium plate inside his throat to correct his spine, neck, shoulder, and arm problems.  (See November 2006 Written Statement).

The Veteran appears to assert that his throat condition is related to service, to include as secondary to his service-connected tonsillectomy disability.  (See May 2008 Form 9).

The Veteran underwent a VA examination in January 2007.  The VA examiner was to determine the current severity of his tonsillectomy residuals.  The VA examiner noted, in part, that there was frequent breathing difficulty, but no speech impairment.  It was noted that there were signs of nasal obstruction (50 percent nasal right nasal obstruction) and septal deviation (right deviation nasal septum).  His larynx appeared normal.  It was noted that the uvula had been removed and that he had a swollen right anterior turbinate.  

The Veteran was diagnosed with residuals status post-tonsillectomy; obstructive sleep apnea unrelated to the tonsillectomy; and nasal septum deviation unrelated to the tonsillectomy.  

The VA examiner stated that he was unable to resolve the issue as to whether it was as likely as not that the Veteran's claim swelling of the throat was secondary to his service-connected residuals of the tonsillectomy without resorting to mere speculation.  

He further noted that the medical records were silent regarding complaints or treatment for a chronic throat condition or other throat symptoms.  He noted that there was no study/imaging (i.e., endoscopy) available to assess the possible long-term complications of Veteran's tonsillectomy (i.e., nasopharyngeal stenosis).  

The Veteran further stated that there were no records available of the uvulopatopharyngoplasty procedure.  He concluded that, due to the lack of objective evidence, he could not determine whether the subjective complaints of throat irritation and swelling were the result of his service-connected residuals of tonsillectomy.  

The VA treatment records dated from August 2005 to February 2006 reflect that he was diagnosed with dysphagia, anemia, renal insufficiency, coronary artery disease (CAD), cardiac pacemaker, obesity, sleep apnea, diabetes type, II, hyperlipidemia and hypertension.  (See also private treatment records dated July 1996; March 2004; November 2006; January 2007; and other private records received August 2007).

The Veteran underwent another VA examination in May 2010 when the examiner did not review the claims file.  The VA examiner was to identify any residual disability and determine the current level of impairment associated with the service-connected disability.  The Veteran complained of throat pain, difficulty breathing, swallowing and swelling.  He was diagnosed with residuals of tonsillectomy.  The VA examiner stated that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.

Further, a December 2010 private opinion opined, in part, that the Veteran was misdiagnosed as having tonsillitis and underwent a surgery that resulted in throat closure and scarring.  He eventually had to have a uvlectomy and had residual symptoms of dysphagia, shortness of breath due to upper airway constriction, chronic hoarseness, and choking.  He related these difficulties to service.

The VA examinations are inadequate for rating purposes.  The opinions are speculative and do not differentiate between the symptomatology that is associated with the Veteran's service-connected residuals of tonsillectomy and nonservice-connected disabilities stated above.  

In other words, it is unclear whether the Veteran's swelling, difficulty breathing, difficulty swallowing/dysphagia, upper airway constriction, chronic hoarseness, and pain are symptoms and/or related to his service-connected disability.  

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the medical examination provided with respect to the Veteran's disability is inadequate for rating purposes, the claim must also be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  The Veteran appears to have received treatment from the Lake City VA Medical Center; Catholic Hospital in St. Charles; St. Vincent Hospital in Jacksonville; and Dr. P. P. in Orange Park, Florida.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate action to obtain all pertinent records of medical treatment received by the Veteran that are not currently associated with the claims file (i.e., Lake City VA Medical Center; Catholic Hospital in St. Charles; St. Vincent Hospital in Jacksonville; and Dr. P. P. in Orange Park, Florida).  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  Then, the RO should schedule the Veteran for a VA examination with an appropriate examiner(s) for the purpose of ascertaining the severity of his service-connected residuals of a tonsillectomy.  All indicated evaluations, studies and tests deemed necessary should be accomplished.  Following a comprehensive examination, the examiner(s) should endeavor to distinguish, to the extent possible, the symptomatology (i.e., swelling, difficulty breathing, difficulty swallowing/dysphagia, upper airway constriction, chronic hoarsenss, and pain) related to the Veteran's service-connected disability from that related to his nonservice-connected disabilities.  Once the symptomatology of each injury has been disassociated, the examiner should offer an opinion regarding the level of impairment caused solely by the symptomatology of the service-connected disability.  The VA examiner should also discuss the December 2010 favorable nexus opinion by Dr. P. P.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, to include the evidence of record upon which the examiner bases any opinion, in a legible report.

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have an adverse effect on his claim.

3.  After completing the requested development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


